                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 1 of 24 Page ID #:89



                               1   BAKER & HOSTETLER LLP
                                   MICHAEL K. FARRELL (pro hac vice)
                               2   KYLE T. CUTTS (CA BAR NO. 257641)
                                   DANTE A. MARINUCCI (pro hac vice)
                               3   Key Tower
                                   127 Public Square, Suite 2000
                               4   Cleveland, OH 44114-1214
                                   Telephone: 216.621.0200
                               5   Facsimile: 216.696.0740
                               6   MARCUS S. MCCUTCHEON (CA BAR NO.
                                   281444)
                               7   600 Anton Boulevard, Suite 900
                                   Costa Mesa, CA 92626-7221
                               8   Telephone: 714.754.6600
                                   Facsimile: 714.754.6611
                               9
                                   Attorneys for Defendants
                             10
                             11
B AKER & H OSTE TLER LLP




                                                    IN THE UNITED STATES DISTRICT COURT
   A TTORNEYS AT L AW




                             12
       C LEVELA ND




                                                       CENTRAL DISTRICT OF CALIFORNIA
                             13
                                                                 SOUTHERN DIVISION
                             14
                             15    LINDA HALL, individually and on            Case No.: 8:19-cv-01153-AG-ADS
                                   behalf of all others similarly situated,
                             16                                               Hon. Andrew J. Guilford
                                                Plaintiff,
                             17                                               TIME, INC’S AND MEREDITH
                                   TIME, INC., a Delaware corporation;        CORP.’S NOTICE OF MOTION
                             18    MEREDITH CORP., an Iowa                    AND MOTION TO DISMISS
                                   corporation; and DOES 1-100,               CLASS ACTION COMPLAINT
                             19    inclusive,
                                                                              Hearing Date: Sept. 23, 2019
                             20                 Defendants.                   Hearing Time: 10:00 a.m.
                                                                              Location: Court 10D
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                    MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                 CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 2 of 24 Page ID #:90



                               1         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                               2   COUNSEL OF RECORD:
                               3         PLEASE TAKE NOTICE that, on September 23, 2019 at 10:00 a.m., or as
                               4   soon thereafter as the matter may be heard by the Honorable Andrew J. Guilford,
                               5   at the Ronald Reagan Federal Building and U.S. Courthouse, 411 West 4th Street,
                               6   Court 10D, Santa Ana, California 92701-4516, Time, Inc. and Meredith
                               7   Corporation (together, “defendants”) shall, and hereby do, move the Court
                               8   pursuant to Federal Rule of Civil Procedure 12(b)(6) for an Order dismissing Linda
                               9   Hall’s Class Action Complaint (“Complaint”) for failure to state a cause of action.
                             10          This Motion is based upon this Notice of Motion, the accompanying
                             11    Memorandum of Points and Authorities, any Reply Memorandum that defendants
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                             12    may file, the pleadings, records, and papers on file in this action, oral argument of
       C LEVELA ND




                             13    counsel, and upon such other matters as may be presented to the Court prior to or at
                             14    the hearing on the Motion.
                             15          This Motion is made following a conference of counsel pursuant to L.R. 7-3
                             16    on August 1, 2019.
                             17
                                                                   Respectfully submitted,
                             18
                             19
                                    Dated: August 8, 2019          BAKER & HOSTETLER LLP
                             20
                             21                                    By:    /s/ Kyle T. Cutts
                                                                          MICHAEL K. FARRELL (pro hac vice)
                             22                                           KYLE T. CUTTS (CA BAR NO. 257641)
                             23                                           DANTE A. MARINUCCI (pro hac vice)
                                                                          Key Tower
                             24                                           127 Public Square, Suite 2000
                             25                                           Cleveland, OH 44114-1214
                                                                          Telephone:      216.621.0200
                             26                                           Facsimile:      216.696.0740
                             27
                             28                                            -2-
                                                                                      MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                   CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                   4848-8386-5759.3
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 3 of 24 Page ID #:91



                               1                                     MARCUS S. MCCUTCHEON (CA BAR
                               2                                     NO. 281444)
                                                                     600 Anton Boulevard, Suite 900
                               3                                     Costa Mesa, CA 92626-7221
                               4                                     Telephone:   714.754.6600
                                                                     Facsimile:   714.754.6611
                               5
                               6                                     Attorneys for Defendants
                               7
                               8
                               9
                             10
                             11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                             12
       C LEVELA ND




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28                                       -3-
                                                                                MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                             CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                             4848-8386-5759.3
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 4 of 24 Page ID #:92



                               1                                        TABLE OF CONTENTS
                               2
                                   MEMORANDUM OF POINTS AND AUTHORITIES........................................... 1
                               3
                                   1.    INTRODUCTION ........................................................................................... 1
                               4
                                   2.    SUMMARY OF PLAINTIFF’S ALLEGATIONS......................................... 2
                               5
                                         A.      Hall’s Complaint ................................................................................... 2
                               6
                                         B.      The Purchase Flow in Exhibits to Hall’s Complaint ........................... 3
                               7
                                   3.    LEGAL ARGUMENT .................................................................................... 6
                               8
                                         A.      Hall’s Core Allegations Are Implausible.............................................. 7
                               9
                                         B.      Hall’s UCL Claim (Count I) Also Fails Because She Lacks
                             10                  Standing. ............................................................................................. 10
                             11          C.      Hall’s Section 496 Claim (Count II) Fails for Additional Reasons.... 13
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                             12          D.      Hall’s Conversion Claim (Count III) Also Fails For Additional
       C LEVELA ND




                                                 Reasons. .............................................................................................. 15
                             13
                                         E.      Hall Cannot Plead Plausible Claims in an Amended Complaint........ 16
                             14
                                   4.    CONCLUSION ............................................................................................. 17
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                         -i-
                                                                                                         MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                                      CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 5 of 24 Page ID #:93



                               1                                          TABLE OF AUTHORITIES
                               2
                                                                                                                                                   Page(s)
                               3
                                   Cases
                               4
                                   AdTrader, Inc. v. Google, LLC,
                               5
                                     No. 17-cv-07082-BLF, 2018 WL 3428525 (N.D. Cal. July 13,
                               6     2018) ............................................................................................................. 14, 17
                               7   Ashcroft v. Iqbal,
                               8      556 U.S. 662 (2009) ................................................................................... 6, 7, 17
                               9   Avidor v. Sutter’s Place, Inc.,
                             10       212 Cal. App. 4th 1439 (2013) ........................................................................... 15

                             11    Bell Atl. Corp. v. Twombly,
B AKER & H OSTE TLER LLP




                                      550 U.S. 544 (2007) ............................................................................................. 7
   A TTORNEYS AT L AW




                             12
       C LEVELA ND




                             13    Cattie v. Wal-Mart Stores, Inc.,
                                     504 F. Supp. 2d 939 (S.D. Cal. 2007) ................................................................ 11
                             14
                                   Daniels-Hall v. Nat’l Educ. Ass’n,
                             15      629 F.3d 992, 998 (9th Cir. 2010) ........................................................................ 9
                             16
                                   Daro v. Superior Court,
                             17      151 Cal. App. 4th 1079 (2007) ........................................................................... 11
                             18    Deleon v. Time Warner Cable LLC,
                             19      No. CV 09-2438 AG RNBX, 2009 WL 9426145, at *3 (C.D. Cal.
                                     July 17, 2009) ......................................................................................... 10, 16, 17
                             20
                             21    Driver v. Acquisto,
                                      145 Cal. App. 2d 304 (1956) .............................................................................. 15
                             22
                                   Durell v. Sharp Healthcare,
                             23      183 Cal. App. 4th 1350 (2010) ........................................................................... 11
                             24
                                   Grouse River Outfitters Ltd v. NetSuite, Inc.,
                             25      No. 16-cv-02954-LB, 2016 WL 5930273 (N.D. Cal. Oct. 12, 2016) ................ 15
                             26
                                   Hall v. Time Inc.,
                             27      158 Cal. App. 4th 847 (2008), as modified (Jan. 28, 2008) ......................... 11, 12
                             28
                                                                                             - ii -
                                                                                                             MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                                          CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 6 of 24 Page ID #:94



                               1   Ingalls v. Spotify USA, Inc.,
                               2      No. C 16-03533 WHA, 2017 WL 3021037 (N.D. Cal. July 17,
                                      2017) ................................................................................................................... 11
                               3
                                   Kissel v. Omega Nat. Sci., Inc.,
                               4
                                      No. CV 16-2770-GW SKX, 2016 WL 9019613 (C.D. Cal. Aug.
                               5      22, 2016) ............................................................................................................. 13
                               6   Klett v. Sec. Acceptance Co.,
                               7      38 Cal. 2d 770 (1952) ......................................................................................... 15
                               8   Kwikset Corp. v. Superior Court,
                               9     51 Cal. 4th 310 (2011) .................................................................................. 10, 11

                             10    Lucchesi v. Bank of America,
                                      No. SACV 19-00012, 2019 WL 1601391 (C.D. Cal. Feb. 25, 2019)
                             11       (Guilford, J.) ....................................................................................................... 10
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                             12
                                   MMM Holdings, Inc. v. Reich,
       C LEVELA ND




                             13      21 Cal. App. 5th 167, 230 Cal. Rptr. 3d 198 (Ct. App. 2018) ........................... 13
                             14    Parker-Bokelman v. Specialized Loan Serv. LLC,
                             15      No. EDCV19-00173 AG SHKX, 2019 WL 3243739, at *4 (C.D.
                                     Cal. June 3, 2019) ................................................................................................. 7
                             16
                             17    People v. Hartley,
                                     248 Cal. App. 4th 620 (2016) ............................................................................. 14
                             18
                                   People v. Lorenzo,
                             19      64 Cal. App. 3d Supp. 43 (App. Dep’t Super Ct. 1976) .................................... 15
                             20
                                   People v. Stuart,
                             21      272 Cal. App. 2d 653 (1969) .............................................................................. 13
                             22    People v. Wooten,
                             23      44 Cal. App. 4th 1834 (1996) ............................................................................. 14
                             24    Roz v. Nestle Waters N. Am., Inc.,
                             25      No. 2:16-cv-04418-SVW-JEM, 2017 WL 6942661 (C.D. Cal. Dec.
                                     6, 2017) ............................................................................................................... 12
                             26
                             27
                             28
                                                                                              - iii -
                                                                                                               MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                                            CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 7 of 24 Page ID #:95



                               1   Sprewell v. Golden State Warriors,
                               2      266 F.3d 979, 988 (9th Cir. 2001)), aff’d, 588 F. App’x 658 (9th
                                      Cir. 2014). ............................................................................................................. 9
                               3
                                   In re Tobacco II Cases,
                               4
                                      46 Cal. 4th 298 (2009) ........................................................................................ 11
                               5
                                   In re Turner,
                               6       859 F.3d 1145 (9th Cir. 2017) ............................................................................ 11
                               7
                                   Vess v. Ciba-Geigy Corp. USA,
                               8      317 F.3d 1097 (9th Cir. 2003) ........................................................................ 7, 15
                               9   Williams v. Kidiley,
                             10       No. EDCV 12-2272-AG RNB, 2013 WL 6247972 (C.D. Cal. Dec.
                                      3, 2013) ................................................................................................................. 9
                             11
B AKER & H OSTE TLER LLP




                                   Wilson v. Frito-Lay N. Am., Inc.,
   A TTORNEYS AT L AW




                             12
                                      260 F. Supp. 3d 1202 (N.D. Cal. 2017) ............................................................. 11
       C LEVELA ND




                             13
                                   Statutes
                             14
                             15    Cal. Bus. & Prof. Code § 17200 .............................................................................. 10

                             16    California Penal Code § 496 ............................................................................. passim
                             17    California’s Automatic Renewal Law, Cal. Bus. & Prof. Code §
                             18       17600, et seq. ............................................................................................... passim

                             19    Rules
                             20    Federal Rule of Civil Procedure 9(b) .................................................................. 7, 15
                             21    Federal Rule of Civil Procedure 12(b)(6) .................................................................. 6
                             22
                                   Federal Rule of Civil Procedure 15(a)(1)(B)........................................................... 16
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                              - iv -
                                                                                                               MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                                            CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 8 of 24 Page ID #:96



                               1                MEMORANDUM OF POINTS AND AUTHORITIES
                               2   1.    INTRODUCTION
                               3         All of plaintiff Linda Hall’s claims rest on the theory that defendants
                               4   violated California’s Automatic Renewal Law (“ARL”) because she did not
                               5   “affirmatively consent” to the automatic renewal of her subscription to People
                               6   magazine. But the exhibits to Hall’s complaint show that to sign up for a
                               7   subscription one would: (i) be notified of the automatic renewal feature before
                               8   having to click “Checkout now” to continue with the transaction; (ii) be alerted to
                               9   and provided a link to terms and conditions of the offer; and (iii) receive additional
                             10    detail through an auto-renewal notice before reaching the “submit order” button.
                             11    The affirmative acts Hall alleges are required to obtain a subscription make
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                             12    implausible her claim that she did not “affirmatively consent” to her subscription
       C LEVELA ND




                             13    and require dismissal of all her claims. Indeed, the ARL does not require separate,
                             14    stand-alone consent to automatic renewal; it requires consent to an agreement
                             15    containing such a feature. And, even if such a requirement did exist, clicking
                             16    “submit order” after viewing the auto-renewal notice would satisfy it.
                             17          Hall’s claim through California’s Unfair Competition Law (“UCL”) fails for
                             18    the separate reason that she lacks standing to pursue her claim because she does
                             19    not allege she would not have purchased her subscription “but for” defendants’
                             20    alleged failure to comply with the ARL. Likewise, Hall’s claim for receipt of
                             21    stolen property under California Penal Code § 496 fails for the additional reasons
                             22    that she has neither alleged that defendants specifically intended to defraud her nor
                             23    the causation required for such a claim. Finally, Hall’s claim for conversion fails
                             24    because, whether or not a technical ARL violation occurred, she consented to the
                             25    transfer of the monies at issue.
                             26
                             27
                             28
                                                                            -1-
                                                                                       MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                    CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 9 of 24 Page ID #:97



                               1   2.    SUMMARY OF PLAINTIFF’S ALLEGATIONS
                               2         A.     Hall’s Complaint
                               3         Plaintiff Linda Hall alleges that at some point in 2017 she purchased a
                               4   subscription to People Magazine. (Compl. ¶¶ 17-24.) She claims that People is
                               5   published by Time and that the seller she purchased People from is “operated” by
                               6   Meredith, Time’s parent company. (Id. ¶¶ 18, 10-11.) Hall alleges that in
                               7   September 2018 she received a postcard reminding her that her subscription would
                               8   renew if she did not cancel it and explaining how she could cancel it to avoid that
                               9   charge. (Id. ¶¶ 25-26 & Exhibit C.) Hall does not claim that she cancelled or tried
                             10    to cancel but states that her subscription automatically renewed on October 14,
                             11    2018 and Time debited $67.50 from her “account.” (Id. ¶ 27.)
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                             12          Tellingly, Hall does not allege that she was unaware of the automatic
       C LEVELA ND




                             13    renewal feature of her subscription when she initially purchased it and agreed to
                             14    receive People. Nor does she allege that the automatic renewal feature was a deal
                             15    breaker, or that it was something she did not want. Instead, Hall alleges that when
                             16    she subscribed to People, defendants did not comply with the technical
                             17    requirements of California’s Automatic Renewal Law, Cal. Bus. & Prof. Code
                             18    § 17600, et seq. (“ARL”). Specifically, she claims that defendants did not obtain
                             19    her “affirmative consent” to automatically renew her subscription. (E.g., Compl.
                             20    ¶ 29.) She further claims that this alleged failure renders her still-active
                             21    subscription an “unconditional gift” and she can collect restitution and treble
                             22    damages. (Id. ¶¶ 2-4, 28-29, 41-57.)
                             23          On this theory, Hall seeks to represent all people “within California” who
                             24    “purchased a subscription to any magazine published, marketed or sold by
                             25    Defendants” that included an automatic renewal. (Id. ¶ 30.)
                             26
                             27
                             28
                                                                            -2-
                                                                                        MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                     CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 10 of 24 Page ID #:98



                               1         B.     The Purchase Flow in Exhibits to Hall’s Complaint
                               2         Exhibit A to Hall’s complaint is a copy of the various phone screens, or
                               3   purchase flow, through which she alleges she ordered her subscription. (Compl.
                               4   Exhibit A.) “[E]nlargements” of these displays are attached as Exhibit B. (Compl.
                               5   Exhibit B; see also id. ¶ 17.)
                               6         The first screen reveals that the subscription being ordered would
                               7   automatically renew. As shown here, it states: “All magazine subscriptions will
                               8   automatically renew annually.”
                               9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                                   (Compl. Exhibit A, Page ID #22; Compl. Exhibit B, Page ID #28.)
                              21
                                   //
                              22
                                   //
                              23
                                   //
                              24
                                   //
                              25
                                   //
                              26
                                   //
                              27
                              28
                                                                          -3-
                                                                                     MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                  CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 11 of 24 Page ID #:99



                               1         The exhibits show that a user such as Hall cannot proceed to purchase a
                               2   subscription without affirmatively clicking the “Checkout now” button on this
                               3   screen directly beneath the auto-renewal disclosure. (Compl. Exhibit A, Page ID
                               4   #22; Compl. Exhibit B, Page ID #28.) After clicking “Checkout now,” Hall
                               5   allegedly flowed to a separate payment screen where she chose to pay by credit
                               6   card and entered her credit card information:
                               7
                               8
                               9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23   (Compl. Exhibit A, Page ID #23-24; Compl. Exhibit B, Page ID #29-30.)
                              24         Directly below the space for entering the consumer’s payment method and
                              25   credit card information, this screen says, “By submitting your order you are
                              26   agreeing to our terms of service.” (Compl. Exhibit A, Page ID #23; Compl.
                              27   Exhibit B, Page ID #29 (coloring in original).) That the phrase “terms of service”
                              28
                                                                          -4-
                                                                                     MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                  CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 12 of 24 Page ID #:100



                                1   is shaded blue suggests that it hyperlinks to another page not included in Hall’s
                                2   exhibits.
                                3         After she clicked “Checkout Now” and entered her credit card information,
                                4   Hall alleges she was shown the automatic renewal disclosure, labeled “Automatic
                                5   Renewal Notice,” which is displayed on a bright yellow background:
                                6
                                7
                                8
                                9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13
                              14
                              15
                              16
                              17
                              18
                                    (Compl. Exhibit A, Page ID #25; Compl. Exhibit B, Page ID #31.)
                              19
                                          As shown, this notice states that, after the initial magazine term, “your
                              20
                                    magazine subscription will automatically renew annually until you tell us to stop.”
                              21
                                    (Id.) It explains that “[y]ou will receive a reminder of the renewal approximately
                              22
                                    30 days in advance.” (Id.) It reminds the consumer that “[y]our credit card or
                              23
                                    method of payment will be charged at the time of purchase, and before the start of
                              24
                                    each new annual term, at the rate stated in the notice.” (Id.) And it confirms that
                              25
                                    “[y]ou can contact customer service or cancel at any time.” (Id.) Again, the words
                              26
                              27
                              28
                                                                            -5-
                                                                                       MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                    CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 13 of 24 Page ID #:101



                                1   “customer service” or “cancel” are highlighted in blue, presumably reflecting
                                2   hyperlinks to other pages not attached to Hall’s complaint. (Id.)
                                3          Thus, Hall’s exhibits show that a consumer can only order a subscription
                                4   after being informed that “subscriptions will automatically renew annually,” after
                                5   then clicking on “Checkout now,” after then entering their credit card information,
                                6   and then clicking on the “Submit order” button after seeing the Automatic
                                7   Renewal Notice. (Compl. Exhibit A, Page ID #24; Compl. Exhibit B, Page ID
                                8   #31-32.)
                                9          Hall also alleges that she received a postcard in September 2018, before the
                              10    allegedly unlawful October 14, 2018 automatic renewal. Among other things, that
                              11    postcard says: “Your PEOPLE subscription will continue for the next term of
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    issues using the account number you agreed to be billed.” (Exhibit C, Page ID
       C LEVELA ND




                              13    #34-35.) It explains, “[y]ou will be billed or charged $67.50 for a total of 54
                              14    issues, which will run from 12/10/18 – 11/26/19.” (Id.) And it reminds the
                              15    consumer that “[i]f you wish to cancel,” you can contact customer service “by
                              16    10/2/18 and no charge will appear.” (Id.)
                              17           Finally, Exhibit D represents what Hall describes as “[a]n example of the
                              18    automatic renewals implemented by Meredith as viewed on a computer screen.”
                              19    (Compl. ¶ 28(5).) Again, the Automatic Renewal Notice, highlighted by the same
                              20    yellow background described above, is clearly visible above the “Submit order”
                              21    button. (Compl. Exhibit D, Page ID #39.)
                              22    3.     LEGAL ARGUMENT
                              23           Federal Rule of Civil Procedure 12(b)(6) requires dismissal of a complaint
                              24    when a plaintiff’s allegations fail to set forth a set of facts that, if true, would
                              25    entitle her to relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (claim must be
                              26    facially plausible to survive a motion to dismiss). The pleadings must raise the
                              27    right to relief beyond the speculative level, and a plaintiff must provide “more than
                              28
                                                                               -6-
                                                                                           MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 14 of 24 Page ID #:102



                                1   labels and conclusions, and a formulaic recitation of the elements of a cause of
                                2   action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
                                3   Court is not required to accept as true legal conclusions couched as factual
                                4   allegations. Iqbal, 556 U.S. at 678.
                                5         Further, to satisfy Federal Rule of Civil Procedure 9(b)’s heightened
                                6   pleading requirements, which apply to her theft by fraud claim and her claim under
                                7   the UCL-fraud prong, Hall must allege “more than the neutral facts necessary to
                                8   identify the transaction,” including the who, what, when, where, and how of the
                                9   alleged fraud. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)
                              10    (citation omitted).
                              11          A.     Hall’s Core Allegations Are Implausible.
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12          Hall’s complaint is fundamentally deficient. Each of her three claims rests
       C LEVELA ND




                              13    on an alleged underlying violation of the ARL. (E.g., Compl. ¶ 43 (Count I –
                              14    UCL); id. ¶ 53(1)-(6) (Count II – California Penal Code); id. ¶ 56 (conversion).)
                              15    But Hall fails to plausibly allege such a violation. Thus, all her claims fail. See,
                              16    e.g., Parker-Bokelman v. Specialized Loan Serv. LLC, No. EDCV19-00173 AG
                              17    SHKX, 2019 WL 3243739, at *4 (C.D. Cal. June 3, 2019) (Guilford, J.)
                              18    (“[R]egardless of the prong, the UCL claim fails since Plaintiff predicates her UCL
                              19    claim on the same allegations underlying Plaintiff’s other claims against BOA.
                              20    Because these claims fail, the UCL claim fails as well.”).
                              21          Hall’s primary claim is that defendants failed to secure her affirmative
                              22    consent to the automatic renewal feature of her magazine subscription. (Compl.
                              23    ¶¶ 19, 22, 28-29.) Although it is not always clear, she claims that defendants had
                              24    an obligation to have a separate “prompt or feature” that specifically obtained her
                              25    affirmative consent to the automatic renewal. (E.g., id. at ¶ 19.)
                              26          But the ARL does not require such a “prompt or feature.” Rather, the ARL
                              27    states that it is unlawful for a business to charge a consumer’s payment card for an
                              28
                                                                             -7-
                                                                                        MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                     CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 15 of 24 Page ID #:103



                                1   auto-renewing product “without first obtaining the consumer’s affirmative consent
                                2   to the agreement containing the automatic renewal offer terms or continuous
                                3   service offer terms . . . .” Cal. Bus. & Prof. Code § 17602(a)(2) (emphasis added).
                                4   As this statutory language shows, the affirmative consent requirement is not tied to
                                5   the automatic renewal alone, but to the entire agreement including the auto-
                                6   renewal provision. See id. The absence of Hall’s wished-for “prompt or feature”
                                7   does not itself violate the ARL.
                                8         Given the statute’s language, Hall does not plausibly allege a violation of the
                                9   ARL’s “affirmative consent” requirement. Quite the opposite. The exhibits
                              10    attached to her complaint demonstrate compliance with the ARL. The very first
                              11    screen discloses the existence of the auto-renewal and states: “All magazine
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    subscriptions will automatically renew annually.” (E.g., Compl. Exhibit B, Page
       C LEVELA ND




                              13    ID #28.) As shown, a consumer cannot proceed with her purchase unless she
                              14    affirmatively clicks the “Checkout now” button directly below this automatic-
                              15    renewal disclosure, thus manifesting her intent and agreement to continue with the
                              16    purchase. (Id.) Not only does this part of the transaction capture the consumer’s
                              17    affirmative consent to automatic renewal, but it would satisfy Hall’s extra-statutory
                              18    “prompt or feature” requirement even if one did exist.
                              19          The remainder of Hall’s exhibits also demonstrate compliance with the
                              20    ARL. The offer flow next states that “[b]y submitting your order you are agreeing
                              21    to our terms of service,” which is followed by a disclosure box offset in bright
                              22    yellow that states, “Automatic Renewal Notice” and contains additional detail
                              23    about the automatic-renewal feature. (Id., Page ID #329-31.) This disclosure is
                              24    presented before the final confirmation button. (Id., Page ID #31-32; see also
                              25    Compl. Exhibit D, Page ID # 39 (displaying the “Automatic Renewal Notice”
                              26    directly above the “submit now” button.))
                              27          In sum, Hall’s exhibits show that before the consumer can commit to receive
                              28
                                                                            -8-
                                                                                       MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                    CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 16 of 24 Page ID #:104



                                1   her magazines, she (1) is notified of the auto-renewal feature and must click
                                2   “Checkout now” to continue; (2) is alerted to and provided a link to terms and
                                3   conditions, and (3) receives additional detail in the auto-renewal notice before
                                4   reaching the final “submit order” button. (Compl. Exhibit B, Page ID # 28-32.)
                                5         Hall’s exhibits thus render implausible all her allegations of noncompliance
                                6   with the ARL’s affirmative-consent requirement. See Daniels-Hall v. Nat’l Educ.
                                7   Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (“We are not . . . required to accept as
                                8   true allegations that contradict exhibits attached to the [c]omplaint[.]”); Williams v.
                                9   Kidiley, No. EDCV 12-2272-AG RNB, 2013 WL 6247972, at *2 (C.D. Cal. Dec.
                              10    3, 2013) (“[W]hen documents contain statements that contradict allegations in a
                              11    complaint, the documents control and a court need not ‘accept as true allegations
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    that contradict matters properly subject to judicial notice or by exhibit.’” (quoting
       C LEVELA ND




                              13    Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)), aff’d, 588
                              14    F. App’x 658 (9th Cir. 2014).
                              15          To be sure, Hall’s complaint recites other requirements of the ARL and
                              16    baldly claims that defendants “failed” to satisfy them, e.g., Compl. ¶¶ 2, 14, 29, but
                              17    it contains no factual allegations to support these conclusory assertions. For
                              18    example, parroting the ARL, Hall alleges that defendants violated the ARL by
                              19    failing “to present the automatic renewal offer terms . . . in visual proximity to the
                              20    request for consent to the offer . . . .” (E.g., id. ¶¶ 2(1), 34(i).) And she alleges that
                              21    defendants “fail[ed] to provide an acknowledgement that included the automatic
                              22    renewal . . . terms.” (Id. ¶ 2(3).) But there are no factual allegations—such as
                              23    whether Hall received an acknowledgment and what it said—supporting these
                              24    conclusory allegations. And Hall’s exhibits largely contradict these claims.
                              25          Because these allegations (and her other ARL-related allegations) merely
                              26    “recite[] the statutory language setting forth the elements” of the ARL and then
                              27    “slavishly repeat[] the statutory language as the purported factual allegations,” they
                              28
                                                                              -9-
                                                                                          MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                       CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 17 of 24 Page ID #:105



                                1   do not state valid claims. Deleon v. Time Warner Cable LLC, No. CV 09-2438 AG
                                2   RNBX, 2009 WL 9426145, at *3 (C.D. Cal. July 17, 2009) (Guilford, J.); Lucchesi
                                3   v. Bank of America, No. SACV 19-00012, 2019 WL 1601391, at *2 (C.D. Cal.
                                4   Feb. 25, 2019) (Guilford, J.) (“[T]he assumption of truth doesn’t apply to legal
                                5   conclusions.”).
                                6         Finally, to the extent Hall alleges that defendants failed to offer her a way to
                                7   cancel online when she subscribed to People Magazine (Compl. ¶¶ 2(4), 29(5)),
                                8   she is seeking to enforce an obligation that did not exist in 2017, when she says she
                                9   subscribed. (Id. ¶ 17.) The requirement for an online cancellation method did not
                              10    come into effect until July 1, 2018. Compare Cal. Bus. & Prof. Code § 17602
                              11    (2018) (effective July 1, 2018) with Cal. Bus. & Prof. Code § 17602 (2010)
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    (repealed effective Jan. 1, 2019 by 2017 Cal SB 313). Thus, there was no
       C LEVELA ND




                              13    requirement for an online cancellation when Hall allegedly ordered, and
                              14    defendants’ alleged failure to offer one cannot constitute a violation of the ARL or
                              15    support her other claims.
                              16          B.     Hall’s UCL Claim (Count I) Also Fails Because She Lacks
                              17                 Standing.
                              18          The UCL prohibits unfair competition, defined as “any unlawful, unfair or
                              19    fraudulent business act or practice and unfair, deceptive, untrue or misleading
                              20    advertising . . . .” Cal. Bus. & Prof. Code § 17200. As explained above, Hall’s
                              21    UCL claim fails (as do her others) because she does not plausibly plead facts
                              22    supporting any violation of the ARL. Separate and apart from that, Hall’s UCL
                              23    claim fails because she lacks standing to bring it. See Kwikset Corp. v. Superior
                              24    Court, 51 Cal. 4th 310, 322, 326 (2011) (limiting ARL’s private right of action to a
                              25    “a person who has suffered injury in fact and has lost money or property as a result
                              26    of the unfair competition”).
                              27
                              28
                                                                            - 10 -
                                                                                        MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                     CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 18 of 24 Page ID #:106



                                1         To establish standing to assert a UCL claim, Hall must allege (1) “a loss or
                                2   deprivation of money or property sufficient to qualify as injury in fact, i.e.,
                                3   economic injury, and (2) . . . that that economic injury was the result of, i.e.,
                                4   caused by, the unfair business practice . . . that is the gravamen of the claim.”
                                5   Kwikset, 51 Cal. 4th at 322. “A plaintiff fails to satisfy this causation requirement
                                6   if he or she would have suffered ‘the same harm whether or not a defendant
                                7   complied with the law.’” In re Turner, 859 F.3d 1145, 1151 (9th Cir. 2017)
                                8   (quoting Daro v. Superior Court, 151 Cal. App. 4th 1079, 1099 (2007)).
                                9         Because Hall does not allege that she was deceived or misled by the
                              10    automatic-renewal notice or information defendants allegedly provided her, she
                              11    must allege at least “but for” causation to establish standing under the UCL.
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    Ingalls v. Spotify USA, Inc., No. C 16-03533 WHA, 2017 WL 3021037, at *4
       C LEVELA ND




                              13    (N.D. Cal. July 17, 2017) (Where claim does not sound in misrepresentation, the
                              14    ARL requires “but for” causation—a plaintiff must show “that, but for the alleged
                              15    wrongdoing, he would not have been harmed.”).
                              16          Even if Hall had plausibly alleged that defendants’ automatic-renewal
                              17    disclosure was misleading or deceiving (she did not), to have standing, she still
                              18    must have alleged that she relied on the alleged misrepresentation. See Durell v.
                              19    Sharp Healthcare, 183 Cal. App. 4th 1350, 1363 (2010) (citing In re Tobacco II
                              20    Cases, 46 Cal. 4th 298, 325 n.17 (2009)); Cattie v. Wal-Mart Stores, Inc., 504 F.
                              21    Supp. 2d 939, 948 (S.D. Cal. 2007)); Wilson v. Frito-Lay N. Am., Inc., 260 F.
                              22    Supp. 3d 1202, 1211 (N.D. Cal. 2017) (plaintiff failed to establish reliance on
                              23    misleading label when he stated at deposition that he had never noticed label
                              24    before purchasing product).
                              25          In sum, Hall must allege that the allegedly noncompliant automatic-renewal
                              26    disclosure caused her to order People when she otherwise would not have. See
                              27    Hall v. Time Inc., 158 Cal. App. 4th 847, 857 (2008), as modified (Jan. 28, 2008)
                              28
                                                                             - 11 -
                                                                                         MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                      CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 19 of 24 Page ID #:107



                                1   (affirming dismissal of complaint because plaintiff failed to allege that the alleged
                                2   acts of unfair competition caused or induced him to take any particular action that
                                3   he would not otherwise have taken).
                                4         Hall makes no such allegations. She does not allege that she would not have
                                5   purchased her subscription if the automatic renewal terms had been presented in a
                                6   way that (in her view) did comply with the ARL. Nor does she allege that but for
                                7   the alleged violation, she would not have purchased her subscription to People.
                                8   This is fatal to her claim. Without an allegation that a compliant automatic-
                                9   renewal notice would have led her to take a different action, she lacks standing
                              10    under the UCL because any noncompliance in the notice did not cause her an
                              11    economic injury. Roz v. Nestle Waters N. Am., Inc., No. 2:16-cv-04418-SVW-
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    JEM, 2017 WL 6942661, at *4 (C.D. Cal. Dec. 6, 2017) (UCL’s causation
       C LEVELA ND




                              13    requirement in context of alleged ARL violation demands that plaintiff plead and
                              14    prove that defendants’ “nondisclosure was an immediate cause of the plaintiff’s
                              15    injury-producing conduct” (citation omitted)).
                              16          What is more, Hall fails to allege that she did not know her subscription
                              17    would automatically renew; nor could she plausibly do so given the exhibits
                              18    attached to her complaint and discussed above. She also does not allege that had
                              19    defendants offered a “prompt or feature” to express specific consent to automatic
                              20    renewal, she would not have clicked on it and purchased her subscription. Again,
                              21    the number of affirmative steps she took to purchase her subscription after being
                              22    informed that it would automatically renew would make implausible any such
                              23    allegation. Finally, Hall does not allege that if not for any other ARL violation,
                              24    she would not have made the People magazine purchase.
                              25          Because plaintiff lacks standing, plaintiff’s UCL claim must be dismissed.
                              26    Hall, 158 Cal. App. 4th at 857 (affirming grant of judgment on the pleadings where
                              27    plaintiff failed to allege causation and therefore lacked standing to bring UCL
                              28
                                                                            - 12 -
                                                                                        MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                     CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 20 of 24 Page ID #:108



                                1   claim); see also Kissel v. Omega Nat. Sci., Inc., No. CV 16-2770-GW SKX, 2016
                                2   WL 9019613, at *3 (C.D. Cal. Aug. 22, 2016) (complaint failed to satisfy Spokeo
                                3   standing “because it raise[d] no allegations regarding how Plaintiff purportedly
                                4   suffered injury from Defendant’s failure to provide the [ARL] required
                                5   acknowledgment” where plaintiff failed to allege she would have done something
                                6   differently).
                                7         C.        Hall’s Section 496 Claim (Count II) Fails for Additional Reasons.
                                8         Hall’s claim under California Penal Code § 496, titled “Receiving stolen
                                9   property,” is a convoluted one. She posits that (i) because defendants allegedly
                              10    violated the ARL, her magazine subscription was an unconditional gift, and (ii)
                              11    because her subscription was legally an unconditional gift, defendants created the
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    “false pretense” that she was obligated to pay for magazines that she ordered and
       C LEVELA ND




                              13    received, and (iii) defendants’ charging her credit card for the subscription
                              14    therefore constitutes theft by false premise, and therefore receipt of stolen
                              15    property under § 496. (Compl. ¶¶ 49-54.) In addition to the facial implausibility
                              16    of Hall’s ARL allegations discussed above, her § 496 claim fails for other reasons
                              17    and should be dismissed.
                              18          First, Hall does not allege that defendants had a specific intent to defraud.
                              19    To state a § 496 claim for theft by false pretense, Hall must allege both that
                              20    defendants knew the property at issue (here, her money) was stolen and that
                              21    defendants specifically intended to defraud her. MMM Holdings, Inc. v. Reich, 21
                              22    Cal. App. 5th 167, 185, 230 Cal. Rptr. 3d 198, 212 (Ct. App. 2018) (summary
                              23    judgment for defendant where plaintiff failed to prove specific intent for the theft
                              24    offense or knowledge that the elements of a theft offense had occurred); People v.
                              25    Stuart, 272 Cal. App. 2d 653, 656 (1969) (a violation of § 496 requires three
                              26    elements: (1) property has been stolen; (2) the accused obtained, received,
                              27
                              28
                                                                            - 13 -
                                                                                       MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                    CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 21 of 24 Page ID #:109



                                1       concealed, or withheld the property 1; and (3) the accused knew the property was
                                2       stolen).
                                3             Such specific intent to defraud is a critical element of this claim. AdTrader,
                                4       Inc. v. Google, LLC, No. 17-cv-07082-BLF, 2018 WL 3428525, at *9 (N.D. Cal.
                                5       July 13, 2018) (dismissing section 496 claim with prejudice because, despite
                                6       plaintiff’s allegations of theft by false pretense, plaintiff did not allege that Google
                                7       obtained stolen property by grand theft, petty theft, embezzlement or extortion);
                                8       People v. Hartley, 248 Cal. App. 4th 620, 627 (2016) (intent in theft by false
                                9       pretenses requires “something more than mere proof of nonperformance or actual
                              10        falsity” because proof of such fraudulent intent prevents ordinary commercial
                              11        defaults from becoming the subject of criminal prosecution).
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12              Yet, Hall does not allege that defendants knew they were violating the ARL,
       C LEVELA ND




                              13    which is the only way they could have known that the payments she voluntarily
                              14    made were somehow “stolen” from her when they received them. Hall also does
                              15    not allege that she did not receive the magazines she ordered, that she paid more
                              16    than the price stated, or that defendants defrauded her in any other way, let alone
                              17    allege that they specifically intended to defraud her. Rather, all that Hall alleges
                              18    (incorrectly) is technical noncompliance with a civil statute. That is not enough
                              19    under § 496.
                              20              Second, Hall has not alleged causation under § 496. Specifically, Hall’s
                              21    § 496 claim requires that she allege a false pretense caused her to make the
                              22    payments she now claims defendants obtained by theft. People v. Wooten, 44 Cal.
                              23    App. 4th 1834, 1842-43 (1996). But Hall fails to allege that she would not have
                              24    purchased the magazine if defendants had not violated the requirements of the
                              25
                              26
                                    1
                                     Although Hall does not claim she demanded return of any funds, she alleges that
                              27    defendants refused such requests made by other, unnamed “consumers.” (Compl.
                                    ¶ 53(4).)
                              28
                                                                                - 14 -
                                                                                            MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 22 of 24 Page ID #:110



                                1   ARL. This is fatal to her claim. Id.; see also People v. Lorenzo, 64 Cal. App. 3d
                                2   Supp. 43, 46-47 (App. Dep’t Super Ct. 1976) (no theft by false pretenses where
                                3   there was no reliance on defendant's conduct).2
                                4         Third, Hall failed to plead her § 496 with particularity under Rule 9(b).
                                5   Section 496 claims based on theft by false or fraudulent pretenses must be pleaded
                                6   with particularity. To meet this requirement, more than just the facts of the
                                7   transaction must be alleged: “[a]verments of fraud must be accompanied by the
                                8   ‘who, when, where, and how’ of the misconduct charged.” Grouse River Outfitters
                                9   Ltd v. NetSuite, Inc., No. 16-cv-02954-LB, 2016 WL 5930273, at *14-16 (N.D.
                              10    Cal. Oct. 12, 2016) (quoting Vess, 317 F.3d at 1106). Hall makes no such
                              11    allegations here.
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12          D.     Hall’s Conversion Claim (Count III) Also Fails For Additional
       C LEVELA ND




                              13                 Reasons.
                              14          To state a claim for conversion, Hall must plausibly allege (1) ownership or
                              15    right to possession of property at time of alleged conversion; (2) defendants’
                              16    conversion of property by a wrongful act; and (3) resulting damages to plaintiff.
                              17    Avidor v. Sutter’s Place, Inc., 212 Cal. App. 4th 1439, 1452 (2013). She fails to do
                              18    so.
                              19          The only wrongful act Hall alleges is a violation of the ARL. As set out
                              20    above, that claim fails and Hall therefore has not alleged any wrongful act that
                              21    could support a claim of conversion.
                              22           Further, a plaintiff’s consent to the transfer at issue defeats a claim for
                              23    conversion. See Klett v. Sec. Acceptance Co., 38 Cal. 2d 770, 789 (1952); Driver
                              24
                              25    2
                                     Further, Hall’s entire theory rests on the notion that the only false pretense or
                                    representation was that defendants’ sales materials were in compliance with the
                              26    ARL. But even if this were true (it is not), such a representation would be one of
                                    law not fact as is required under § 496. And Hall does not allege that she believed,
                              27    let alone reasonably believed, that she would receive her magazines for years
                                    without paying for them.
                              28
                                                                             - 15 -
                                                                                         MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                      CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 23 of 24 Page ID #:111



                                1   v. Acquisto, 145 Cal. App. 2d 304, 308 (1956). Whether or not a technical ARL
                                2   violation occurred here, Hall’s complaint and exhibits affirmatively demonstrate
                                3   that she accepted defendants’ offer of a magazine subscription at a set price and
                                4   agreed to pay for the magazines she ordered and received.
                                5         At most, Hall alleges that: (i) she was offered a magazine subscription at a
                                6   price on Instagram; (ii) she then clicked on the “checkout now” prompt; (iii) she
                                7   was then prompted to select a “payment method,” chose credit card payment, and
                                8   entered her credit card information; (iv) she then, after reading multiple notices
                                9   that the subscription would automatically renew, clicked on the “submit order”
                              10    button, at which point she was charged the initial amount; and (v) a month before
                              11    being charged for the automatic renewal, she got a postcard reminding her of the
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    automatic renewal and the price and telling her how to cancel and avoid those
       C LEVELA ND




                              13    charges, but that she did not do so. This series of voluntary acts by Hall constitute
                              14    consent to her purchase of a magazine subscription at the prices stated and bar her
                              15    claim for conversion.
                              16          E.     Hall Cannot Plead Plausible Claims in an Amended Complaint.
                              17          Although Hall has not pleaded any plausible claim, she may well be entitled
                              18    to try again, either as a matter of course in response to this motion, see Federal
                              19    Rule of Civil Procedure 15(a)(1)(B), or after dismissal with leave to amend, e.g.,
                              20    Deleon, 2009 WL 9426145, at *4. But the Court should be skeptical of any such
                              21    amendment, particularly considering Hall’s failure to allege that she was not aware
                              22    that her subscription would automatically renew, as well as the exhibits to her
                              23    complaint which render any such claim implausible.
                              24          In an amended complaint, Hall may attempt to fill these gaps with
                              25    conclusory, say-so allegations without factual detail, or vague assertions about
                              26    consumers other than herself. But, then or now, such “threadbare recitals of a
                              27    cause of action’s elements, supported by mere conclusory statements” are
                              28
                                                                            - 16 -
                                                                                        MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                     CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 16 Filed 08/08/19 Page 24 of 24 Page ID #:112



                                1   insufficient to state valid claims. Id. at *3 (quoting Iqbal, 556 U.S. at 679); see
                                2   also AdTrader, 2018 WL 3428525, at *9 (dismissing section 496 claim without
                                3   leave to amend because plaintiff did not allege that Google obtained stolen
                                4   property by grand theft, petty theft, embezzlement, or extortion). And Hall must
                                5   plead facts about her own transaction sufficient to state valid claims, not make
                                6   vague allegations about others. As this Court emphasized, while “class actions can
                                7   require somewhat more generalized pleadings[,] . . . the [complaint] should allege
                                8   more specific facts about Plaintiff [her]self, if not about the entire class.” Deleon,
                                9   2009 WL 9426145 at *3.
                              10    4.    CONCLUSION
                              11          Defendants respectfully request that the Court dismiss Hall’s complaint in its
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    entirety.
       C LEVELA ND




                              13                                     Respectfully submitted,
                              14
                                     Dated: August 8, 2019           BAKER & HOSTETLER LLP
                              15
                              16                                     By:    /s/ Kyle T. Cutts
                                                                            MICHAEL K. FARRELL (pro hac vice)
                              17                                            KYLE T. CUTTS (CA BAR NO. 257641)
                              18                                            DANTE A. MARINUCCI (pro hac vice)
                                                                            Key Tower
                              19                                            127 Public Square, Suite 2000
                              20                                            Cleveland, OH 44114-1214
                                                                            Telephone:      216.621.0200
                              21                                            Facsimile:      216.696.0740
                              22
                                                                            MARCUS S. MCCUTCHEON (CA BAR
                              23                                            NO. 281444)
                              24                                            600 Anton Boulevard, Suite 900
                                                                            Costa Mesa, CA 92626-7221
                              25                                            Telephone:   714.754.6600
                              26                                            Facsimile:   714.754.6611
                              27                                            Attorneys for Defendants
                              28
                                                                            - 17 -
                                                                                        MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                     CASE NO.: 8:19-CV-01153-AG-ADS
